         Case 1:21-cv-00809-LAP Document 14 Filed 09/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KHALED KADRY,

                      Plaintiff,
                                               No. 21-CV-809 (LAP)
-against-
                                                       ORDER
COLUMBIA UNIVERSITY MEDICAL
CENTER, et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court-ordered mediation in this case was held and

agreement was reached on all issues.         Accordingly, the Clerk of

the Court shall mark this action closed, subject to any party’s

request to re-open filed within thirty days.

SO ORDERED.

Dated:       September 13, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
